Irwin D. Davidson, J.
Motion originally referred to Hon. Irving H. Saypol is recalled. Plaintiff’s motion to vacate the ex parte order of Justice Saypol which required security for costs be deposited by a nonresident plaintiff is denied. Plaintiff submits an affidavit that he is now a resident of New York. Section 1522 of the Civil Practice Act provides for security for costs where plaintiff, when the action was commenced, was a person residing without the State. The fact that subsequent to the commencement of the action plaintiff becomes a resident of the State does not entitle him to have the order vacated (Mieteika v. Minderman, 118 Misc. 555; Neuman v. New York City Tr. Auth., N. Y. L. J., April 2, 1959, p. 13, col. 7; 23 Carmody-Wait, New York Practice, § 278, p. 321). Plaintiff’s motion is in all respects denied.